Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In re Victoria Coats, Independent Executrix                    Original Mandamus Proceeding
 of the Estate of Hobart Rutherford Key,
 Deceased                                                 Opinion delivered by Justice Burgess, Chief
                                                          Justice Morriss and Justice Stevens
 No. 06-19-00040-CV                                       participating.



       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.


                                                         RENDERED JUNE 27, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk